NOT FOR PUBLICATION                      FILED
                    UNITED STATES COURT OF APPEALS                      SEP 2 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUAJIAN WU,                                     No.   20-72867

                Petitioner,
                                                Agency No. A087-882-918
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 31, 2021**
                                 Pasadena, California

Before: IKUTA, BENNETT, and R. NELSON, Circuit Judges.

      Petitioner Huajian Wu, a native and citizen of China, seeks review of a

Board of Immigration Appeals (“BIA”) decision dismissing his appeal of the

Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of


      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). The BIA

adopted and affirmed the IJ’s decision citing Matter of Burbano, 20 I. & N. Dec.

872, 874 (BIA 1994). We deny the petition.

      Substantial evidence supports the agency’s determination that Petitioner was

not credible and thus ineligible for asylum relief and withholding of removal. See

Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017). The deception here,

primarily discrepancies arising from Petitioner’s visa applications, and other

indications of dishonesty, is sufficient to sustain the adverse credibility

determination. See Mukulumbutu v. Barr, 977 F.3d 924, 925–27 (9th Cir. 2020).

Petitioner’s requests for relief are based upon his testimony that he was persecuted

on account of his Christian worship practices. Because substantial evidence

supports the agency’s adverse credibility finding, and the remaining evidence in

the record is insufficient to establish eligibility for asylum and withholding of

removal, Petitioner’s requests for relief fail. See Yali Wang, 861 F.3d at 1009.

      Petitioner testified about false information he provided to immigration

authorities, including (1) his initial 2007 visa application which identified an

employer for whom Petitioner never worked; and (2) a subsequent visa application

in which he submitted false information—incorrect employer description similar to

his prior 2007 application. The BIA reasonably assigned this inconsistency great

weight because it called into question Petitioner’s motive for leaving China and


                                           2
coming to the United States. Shrestha v. Holder, 590 F.3d 1034, 1046–47 (9th Cir.

2010). Petitioner testified that he applied for a visa to escape persecution by the

Chinese government, which he claimed did not occur until 2009. The IJ stated that

Petitioner’s attempted explanation for the visa discrepancies—that his 2007 visa

was submitted by his employer in China for his business travel— “is where his

testimony becomes implausible.” The IJ considered this explanation inadequate

because of the small “possibility that the intermediary hired by the [Petitioner’s]

company would utilize the same or a similar fictitious or erroneous employer

information in the application process for the [Petitioner] to travel on behalf of his

company.” The explanations Petitioner advances for those inconsistencies are not

“so compelling that no reasonable factfinder could find that [he] was not

credible.” Malkandi v. Holder, 576 F.3d 906, 917 (9th Cir. 2009) (quoting Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003)).

      The IJ based the adverse credibility finding on specific, cogent reasons. Rizk

v. Holder, 629 F.3d1083, 1088 (9th Cir. 2011). The IJ considered Petitioner’s

testimony in response to questions “evasive” and his explanations “suspicious” and

stated that his answers to repeated questions had “slight variances” and that

“[t]hese variances are inconsistencies.” For example, in response to clarifying

questioning by the IJ, Petitioner initially testified that his company hired

intermediaries to complete visa applications “most of the time” because doing


                                           3
them itself would be expensive. Then Petitioner stated that his company hired

intermediaries every time he was required to apply for a visa for travel. After that,

Petitioner stated that he filled out the application “sometimes.” Next, Petitioner

stated that he “never” filled out visa applications but sometimes signed them.

Petitioner’s multiple inconsistencies “cast[] doubt on his credibility and the rest of

his story.” Singh v. Holder, 643 F.3d 1178, 1181 (9th Cir. 2011).

      Petitioner’s CAT claim was based on the same underlying testimony that the

agency found not credible. See Shrestha, 590 F.3d at 1048–49. Petitioner points

to his purported arrest and beating by the Chinese police in 2009, as well as

follow-up attempts by the police to surveil his whereabouts, which testimony the

agency did not find credible. However, an adverse credibility determination does

not necessarily mean a CAT protection claim fails. Kamalthas v. INS, 251 F.3d

1279, 1282–83 (9th Cir. 2001). “Rather, in determining whether a petitioner will

more likely than not be tortured if returned to his or her home country, ‘all

evidence relevant to the possibility of future torture shall be considered.’” Id.

(quoting 8 C.F.R. § 1208.16(c)(3)). Nothing in the record shows that the agency

“neglected to consider all of the evidence before it.” Garcia v. Holder, 749 F.3d

785, 792 (9th Cir. 2014). Petitioner’s documentary evidence includes a bail

receipt, detention notice, and letter from Petitioner’s wife and pastors. But

Petitioner does not argue that this evidence independently establishes torture.


                                           4
Thus, this evidence does not compel the conclusion that the Chinese government is

more likely than not to torture him if he returns to China. See Almaghzar v.

Gonzales, 457 F.3d 915, 922–23 (9th Cir. 2006).

      PETITION DENIED.




                                         5